DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mueller et al. (U.S. Publication No. 2016/0171092 A1, hereinafter referred to as “Mueller”).
a method comprising: (method)(e.g., paragraphs [0016], [0020] and [0023]) 
reading a raw dataset, the raw dataset comprising a first set of columns and a first set of rows; (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])

Regarding claim 2, Mueller discloses the method of claim 1. Mueller further discloses the reading a raw dataset comprising reading one or more physical datasets comprising a composite dataset. (parallel fields for another annotation type, along with original text term are read)(e.g., figure 5 and paragraph [0050]).

further comprising generating the row identifiers based on storage characteristics of the raw dataset. (tokens are based on storage characteristics of the original data)(e.g., figures 4, 5 and 7 and paragraphs [0047] and [0049]).

Regarding claim 8, Mueller discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: (e.g., paragraphs [0016] and [0021])
reading a raw dataset, the raw dataset comprising a first set of columns and a first set of rows; (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Claims 9-10 have substantially similar limitations as stated in claims 2-3, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Mueller discloses an apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: (e.g., paragraphs [0016] and [0031])
reading a raw dataset, the raw dataset comprising a first set of columns and a first set of rows; (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
	Claim 16 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Kadel, JR. et al. (U.S. Publication No. 2002/0184401 A1, hereinafter referred to as “Kadel”).
Regarding claim 5, Mueller discloses the method of claim 1. However, Mueller does not appear to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Kadel, which relates to an extensible information system (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. (additional annotations can be provided by a user in the form of a file specifying how to map attributes in the original data to metadata, relationships, or domain policy attribute or method definitions.)(e.g., paragraphs [0082], [0084] and [0085]).
Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, Mueller does not appear to specifically disclose the manner in which a file that stores the annotation dataset is mapped to a file associated with the raw dataset and used to generate the annotation dataset. On the other hand, Kadel, which relates to an extensible information system does disclose that annotations can be provided in the form of a file specifying how to map attributes in the original data to 
Claims 12 and 18 have substantially similar limitations as stated in claim 5; therefore, they are rejected under the same subject matter.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Lanc et al. (U.S. Publication No. 2017/0163418 A1, hereinafter referred to as “Lanc”).
Regarding claim 6, Mueller discloses the method of claim 1. However, Mueller does not appear to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Lanc, which relates to a resilient secret sharing cloud based architecture for data vault (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. (data striping policy includes @stripe annotation that provides a way to define flexible data striping policies and attach them to different data types. It provides an effective manner to store and share data in a secretive manner.)(e.g., abstract and paragraphs [0171], [0178] and [0181]).
Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into 
Claims 13 and 19 have substantially similar limitations as stated in claim 6; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Gleeson et al. (U.S. Publication No. 2016/0085834 A1, hereinafter referred to as “Chavan”).
Regarding claim 7, Mueller discloses the method of claim 1. Mueller further discloses further comprising: reading the annotation dataset; (annotation dataset is read)(e.g., figures 4, 7 and 8 paragraphs [0045] and [0058])
processing one or more rows of the annotation dataset, the processing resulting in a first re-ordering of the annotation dataset; (the one or more rows of the annotation dataset is 
However, Mueller does not appear so specifically disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and storing the annotation data as a processed annotation dataset to the distributed storage medium. 
On the other hand, Gleeson, which relates to prioritizing repopulation of in-memory compression units (title), does disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and (data is typically ordered by rowID – provides an effective manner to access and retrieve data)(e.g., paragraphs [0048]-[0051] and [0105])
storing the annotation data as a processed annotation dataset to the distributed storage medium. (annotation data is stored as processed annotation dataset to the distributed memory)(e.g., paragraphs [0067], [0081] and [0105]).
Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, Mueller does not appear to disclose performing a second re-ordering on the annotation dataset based on the row-identifiers and storing the annotation data as processed annotation dataset. On the other hand, Gleeson, which relates to prioritizing population of in-memory compression units (title), does provide that it is known to store data ordered by rowID or not and that it is beneficial to store data by rowID to provide an effective manner to access the data from the memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate 
Claims 14 and 20 have substantially similar limitations as stated in claim 7; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the claims when considered as a whole are considered to be allowable, because the prior art does not disclose the specific manner in which the row identifiers are generated based on the storage characteristics of the raw dataset which includes identifying a unique identifier of the raw dataset, a second unique identifier of an input dataset used to create the annotation dataset, and one or more of a file identifier of the raw dataset or a stripe number of the raw dataset in combination of the other elements required by the independent claims. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165